UNITED STATES DISTRICT COURT                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                               DOCUMENT
                                                            ELECTRONICALLY FILED
SONNY SQUIRE,
                                                            DOC #:
                                Plaintiff,                  DATE FILED: 5/18/2021

                    -against-                                    20-CV-9495 (MKV)

DEPARTMENT OF CORRECTIONS;                                      ORDER TO AMEND
CYNTHIA BRANN; PATSY YANG;
MARGARET EGAN,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Sonny Squire, currently detained in the Anna M. Kross Center on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that, while he was detained in the

Vernon C. Bain Center (“VCBC”), Defendants violated his federal constitutional rights by not

protecting him from contracting COVID-19. He originally filed this complaint with 49 other

VCBC detainees. The original complaint was assigned to Judge George B. Daniels and opened

under docket number 20-CV-8407; Judge Daniels referred the matter to Magistrate Judge Aaron,

who severed the plaintiffs’ claims and directed that each plaintiff’s claims be opened as a

separate action. See Lee v. Brann, ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y.). This action is

one of the severed actions.

       Plaintiff Lee soon thereafter filed an amended complaint, which Plaintiff Sonny Squire

did not sign. 1 Judge Aaron then issued an order granting Plaintiff Lee leave to file a second

amended complaint so he could describe how the defendants violated his rights specifically. See

ECF 1:20-CV-8407, 22. By order dated December 21, 2020, the Court granted Plaintiff Sonny


       1
        It is not clear if each Plaintiff actually signed the amended complaint or if the signature
page from the original complaint was simply attached to the amended complaint.
Squire’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). For

the reasons set forth below, the Court grants Plaintiff leave to file a second amended complaint

within sixty days of the date of this order.

                                         BACKGROUND

       In Lee v. Brann, No. 20-CV-8407, Plaintiff Michael Lee initially sought to bring a class

action on behalf of himself and other VCBC detainees, including the Plaintiff in this action,

Sonny Squire. Plaintiffs sued the Commissioner of the New York City Department of Correction,

Cynthia Brann; “Health Director Commissioner” Patsy Yang; and Board of Correction Executive

Director Margaret Egan. Plaintiffs also may have intended to sue the New York City Department

of Correction (DOC).

       In the original complaint, Plaintiffs alleged that they have been forced into unsafe living

conditions, including by being housed in units without appropriate capacity limitations to allow

for social distancing. (20-CV-8407, ECF No. 2 at 5.) Plaintiffs allege that inmates are less than 3-

4 inches apart in sleeping areas and that 50 inmates share toilets, sinks, and showers. (Id.)

Plaintiffs allege that certain other detainees have contracted or been exposed to COVID-19 as a

result of these conditions. (Id. at 6.) Plaintiffs seek an improvement of conditions, including a

reduction in housing capacity; monetary damages; and the release of detainees who meet certain

criteria. (Id. at 6-7.) The amended complaint provides fewer details than the original complaint

and does not specify how Defendants specifically violated any of Plaintiff’s constitutional rights.

                                           DISCUSSION

A.     Department of Correction

       In the original complaint and the amended complaint, Plaintiff includes DOC in the

caption of the complaint. Whether he intended to sue this agency is unclear, but in any event, the

claims against DOC must be dismissed because an agency of the City of New York is not an


                                                 2
entity that can be sued. N.Y. City Charter ch. 17, § 396 (“All actions and proceedings for the

recovery of penalties for the violation of any law shall be brought in the name of the city of New

York and not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of

New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F.

Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”).

B.     Remaining Defendants

       To state a claim under 42 U.S.C. § 1983, Plaintiff must allege both that: (1) a right

secured by the Constitution and laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       If Plaintiff was a pretrial detainee at the time of the events giving rise to his claims, the

claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a convicted

prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the Eighth

Amendment. Bell v. Wolfish, 441 U.S. 520, 536 n.16 (1979); Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). Whether Plaintiff was a pretrial detainee or convicted prisoner, he must satisfy

two elements to state such a claim: (1) an “objective” element, which requires a showing that the

challenged conditions are sufficiently serious, and (2) a “mental” element, which requires a

showing that the officer acted with at least deliberate indifference to the challenged conditions.

Darnell, 849 F.3d at 29.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (internal


                                                  3
citations omitted); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate of his

basic human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker v, Schult, 717 F.3d 119, 125 (2d Cir, 2013) (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.” Darnell, 849 F.3d at 32 (quoting Farmer, 511 U.S. at 837) (internal quotation marks

omitted). A pretrial detainee must allege “that the defendant-official acted intentionally to impose

the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk that the

condition posed to the pretrial detainee even though the defendant-official knew, or should have

known, that the condition posed an excessive risk to health or safety.” Id. at 35. The mere

negligence of a correction official is not a basis for a claim of a federal constitutional violation

under § 1983 pursuant to the Due Process Clause of the Fourteenth Amendment. See Daniels v.

Williams, 474 U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986).

       Because the amended complaint does not contain sufficient facts to state a claim, the

Court directs Plaintiff to file a second amended complaint. Plaintiff’s second amended pleading

should allege whether Plaintiff is a pretrial detainee, which housing unit(s) he is or has been

assigned to during the relevant time period, and the specific conditions within those units that he

contends violate his constitutional rights. For example, if Plaintiff asserts that Defendants failed




                                                  4
to comply with capacity restrictions or other precautionary measures intended to prevent the

spread of COVID-19, he should allege any facts suggesting that such failures resulted in a

substantial risk of serious harm to Plaintiff, and that Defendants were deliberately indifferent to

the risk of serious harm to his safety or health. If Plaintiff names individuals as defendants, he

must allege facts regarding their personal involvement in the alleged violations of his rights.

Further, if Plaintiff is seeking release as a remedy, he must include individualized allegations

regarding the basis for such relief.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his amended complaint to detail his claims. First,

Plaintiff must name as the defendant(s) in the caption 2 and in the statement of claim those

individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff does

not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe”

in both the caption and the body of the second amended complaint. 3 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his amended complaint to include the identity of any “John Doe”

defendants before the statute of limitations period expires. Should Plaintiff seek to add a new




        2
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Second Amended
Complaint. Any defendants named in the caption must also be discussed in Plaintiff’s statement
of claim.
        3
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                    5
claim or party after the statute of limitations period has expired, he must meet the requirements

of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s second amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s second amended complaint must tell the Court: who

violated his federally protected rights; what facts show that his federally protected rights were

violated; when such violation occurred; where such violation occurred; and why Plaintiff is

entitled to relief. Because Plaintiff’s second amended complaint will completely replace, not

supplement, the original complaint and the amended complaint, any facts or claims that Plaintiff

wishes to maintain must be included in the second amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file a second amended complaint that complies with the

standards set forth above. Plaintiff must submit the second amended complaint to this Court’s



                                                 6
Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Second Amended Complaint,” and label the document with docket number 20-CV-9495

(MKV). A Second Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and cannot show good

cause to excuse such failure, the amended complaint will be dismissed for failure to state a claim

upon which relief may be granted.

         The Court dismisses the “Department of Corrections” from the action for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     May 18, 2021
           New York, New York

                                                           MARY KAY VYSKOCIL
                                                           United States District Judge




                                                 7
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
